Citation Nr: 1106514	
Decision Date: 02/17/11    Archive Date: 02/28/11	

DOCKET NO.  05-20 723	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for posttraumatic stress 
disorder. 

2.  Entitlement to service connection for depression.

3.  Entitlement to service connection for gonorrhea with residual 
infertility. 

4.  Entitlement to service connection for hormone replacement. 

5.  Entitlement to service connection for disorders of the 
thoracic and lumbar spine. 

6.  Entitlement to service connection for asthma. 

7.  Entitlement to service connection for a left knee disability. 

8.  Entitlement to service connection for headaches. 

9.  Entitlement to an initial compensable evaluation for the 
residuals of an excisional scar of the right breast. 

10.  Entitlement to an initial compensable evaluation for the 
residuals of a laceration scar of the right (major) index finger. 

11.  Entitlement to an increased rating for the residuals of left 
ankle sprain, initially evaluated as noncompensably disabling 
prior to April 6, 2005, and as 10 percent disabling thereafter.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARINGS ON APPEAL

The Appellant and her spouse


ATTORNEY FOR THE BOARD

Stephen F. Sylvester, Counsel


INTRODUCTION

The Veteran served on active duty from August 1974 to July 1976.

This case comes before the Board of Veterans' Appeals (Board) on 
appeal of December 2004, March 2006, January 2007, November 2007, 
and November 2009 decisions by the Department of Veterans Affairs 
(VA) Regional Office (RO) in Waco, Texas.

In a prehearing conference and accompanying correspondence of 
October 2010, the Veteran indicated that she wished to withdraw 
her appeal regarding the issues of service connection for 
gonorrhea, hormone replacement, asthma, a left knee disability, 
and headaches, as well as the issues of initial compensable 
evaluations for the service-connected residuals of an excisional 
scar of the right breast and a laceration scar of the right 
(major) index finger.  Accordingly, those issues will be 
dismissed.

Finally, for reasons which will become apparent, the appeal as to 
the issues of service connection for thoracic and lumbar spine 
disabilities and depression, as well as an increased evaluation 
for the Veteran's service-connected left ankle sprain is being 
REMANDED to the RO via the Appeals Management Center (AMC) in 
Washington, D.C.  VA will notify you if further action is 
required on your part.


FINDINGS OF FACT

1.  In a prehearing conference and accompanying correspondence of 
October 2010, the Veteran requested withdrawal of the issues of 
service connection for gonorrhea, hormone replacement, asthma, a 
left knee disability, and headaches, as well as increased 
evaluations for the service-connected residuals of an excisional 
scar of the right breast and a laceration scar of the right 
(major) index finger.  

2.  The Veteran's posttraumatic stress disorder as likely as not 
had its origin during her period of active military service.


CONCLUSIONS OF LAW

1.  The criteria for withdrawal of the Veteran's Substantive 
Appeal on the issues of service connection for gonorrhea, hormone 
replacement, asthma, a left knee disability, and headaches, as 
well as increased evaluations for the service-connected residuals 
of an excisional scar of the right breast and a laceration scar 
of the right (major) index finger have been met.  38 U.S.C.A. 
§§ 5103(a), 5103A, 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. 
§§ 20.202, 20.204(b)(c) (2010).

2.  Posttraumatic stress disorder was incurred in active military 
service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. 
§§ 3.102, 3.303, 3.304(f) (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Under 38 U.S.C.A. § 7105 (West 2002), the Board may dismiss any 
appeal which fails to allege specific error of fact or law in the 
determination being appealed.  A Substantive Appeal may be 
withdrawn in writing at any time before the Board promulgates a 
decision.  38 C.F.R. §§ 20.202, 20.204(b) (2010).  Except for 
appeals withdrawn on the record at a hearing, appeal withdrawals 
must be in writing.  38 C.F.R. § 20.204(c) (2010).

In a prehearing conference and accompanying correspondence of 
October 2010, the Veteran withdrew from consideration the issues 
of service connection for gonorrhea, hormone replacement, asthma, 
a left knee disability, and headaches, as well as increased 
evaluations for the service-connected residuals of an excisional 
scar of the right breast and a laceration scar of the right 
(major) index finger.  As the Veteran has withdrawn her appeal as 
to those issues, there remain no allegations of error of fact or 
law for appellate consideration.  Accordingly, the Board does not 
have jurisdiction to review the appeal on those issues, and they 
are dismissed without prejudice.

Veterans Claims Assistance Act of 2000 (VCAA)

The Veterans Claims Assistance Act of 2000 (VCAA) imposes 
obligations on VA in terms of its duty to notify and assist 
claimants.  When VA receives a complete or substantially complete 
application for benefits, it is required to notify the Veteran 
and her representative, if any, of any information and medical or 
lay evidence that is necessary to substantiate the claim.  
38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b) (2010); 
see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).  In 
Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004), the 
United States Court of Appeals for Veterans Claims (Court) held 
that VA must (1) inform the Veteran about the information and 
evidence not of record that is necessary to substantiate the 
claim; (2) inform the Veteran about the information and evidence 
that VA will seek to provide; and (3) inform the Veteran about 
the information and evidence she is expected to provide.  
However, given the disposition in this case, further discussion 
of the various provisions of the VCAA is unnecessary.

Service Connection

In reaching this determination, the Board has reviewed all the 
evidence in the Veteran's claims file, which includes her 
multiple contentions, and those of her spouse, including those 
offered during the course of an RO hearing in May 2005, and at a 
subsequent hearing before the undersigned Acting Veterans Law 
Judge in October 2010, as well as service treatment and personnel 
records, and both VA and private treatment records and 
examination reports.  Although the Board has an obligation to 
provide adequate reasons and bases supporting this decision, 
there is no requirement that the evidence submitted by the 
Veteran or obtained on her behalf be discussed in detail.  
Rather, the Board's analysis below will focus specifically on 
what evidence is needed to substantiate the Veteran's claim, and 
what the evidence in the claims file shows, or fails to show, 
with respect to that claim.  See Gonzales v. West, 218 F.3d 1378, 
1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. App. 
122, 128-30 (2000).

The Veteran in this case seeks service connection for 
posttraumatic stress disorder.  In pertinent part, it is 
contended that, while in service, the Veteran was sexually 
assaulted by a fellow service member, resulting in the 
development of her current posttraumatic stress disorder.

In that regard, service connection may be established for 
disability resulting from disease or injury incurred in or 
aggravated by active military service.  38 U.S.C.A. §§ 1110, 1131 
(West 2002).  Service connection may also be granted for any 
disease initially diagnosed after discharge, when all of the 
evidence establishes that the disease was incurred in service.  
38 C.F.R. § 3.303(d) (2010).  

Establishing service connection generally requires medical, or in 
certain circumstances, lay evidence of (1) a current disability; 
(2) an inservice incurrence of a disease or injury and (3) a 
nexus between the claimed inservice disease or injury and the 
current disability.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. 
Cir. 2009); Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 
2004). 

Alternatively, service connection may be awarded for a "chronic" 
condition when:  (1) a chronic disease or disability manifests 
itself and is identified as such in service (or within the 
presumptive period under 38 C.F.R. § 3.307) and the Veteran 
currently has the same condition; or (2) a disease manifests 
itself during service (or during the presumptive period) but is 
not identified until later, there is a showing of continuity of 
symptomatology after discharge, and the medical evidence relates 
the symptomatology to the Veteran's present condition.  See 
Savage v. Gober, 10 Vet. App. 488, 495-98 (1997).

For the showing of chronic disease in service, there is required 
a combination of manifestations sufficient to identify the 
disease entity and sufficient observation to establish chronicity 
at the time, as distinguished from merely isolated findings or a 
diagnosis including the word "chronic."  Continuity of 
symptomatology is required where the condition noted during 
service is not, in fact, shown to be chronic, or where the 
diagnosis of chronicity may be legitimately questioned.  When the 
fact of chronicity in service is not adequately supported, then a 
showing of continuity after discharge is required to support the 
claim.  38 C.F.R. § 3.303(b) (2010).

Service connection for posttraumatic stress disorder requires 
medical evidence diagnosing the condition in accordance with 
38 C.F.R. § 4.125(a); a link, established by medical evidence, 
between current symptoms and an inservice stressor, and credible 
supporting evidence that the claimed inservice stressor actually 
occurred.  38 C.F.R. § 3.304(f) (2010).  However, if the claimed 
stressor is not combat-related, and posttraumatic stress disorder 
has not been diagnosed in service, the Veteran's lay testimony 
regarding the inservice stressor is insufficient, standing alone, 
to establish service connection, and must be corroborated by 
credible evidence.  Dizoglio v. Brown, 9 Vet. App. 163, 166 
(1996); see also Duran v. Brown, 6 Vet. App. 283, 289 (1994).

Where a posttraumatic stress disorder claim is based on an 
inservice personal assault, evidence from sources other than the 
Veteran's service records may corroborate the Veteran's account 
of the stressor incident.  Examples of such evidence include, but 
are not limited to:  records from law enforcement authorities, 
rape crisis centers, mental health counseling centers, hospitals, 
or physicians; pregnancy tests or tests for sexually transmitted 
diseases; and statements from family members, roommates, fellow 
service members, or clergy.  Evidence of behavior changes 
following the claimed assault is one type of relevant evidence 
that may be found in these sources.  Examples of behavior changes 
that may constitute credible evidence of the stressor include, 
but are not limited to:  a request for transfer to another 
military duty assignment; deterioration in work performance; 
substance abuse; episodes of depression, panic attacks, or 
anxiety without an identifiable cause; or unexplained economic or 
social behavior changes.  38 C.F.R. § 3.304(f)(4) (2010).

Additionally, under 38 C.F.R. § 3.304(f), VA can submit any 
evidence, including alternate source evidence, to a medical or 
mental health professional for interpretation.  Bradford v. 
Nicholson, 20 Vet. App. 200 (2006).  Most significantly, for 
claims involving an inservice personal assault, after-the-fact 
medical evidence can be used to establish a stressor.  See 
Bradford v. Nicholson, 20 Vet. App. 200 (2006); Patton v. West, 
12 Vet. App. 272, 278 (1999).

In the present case, service treatment records are negative for 
history, complaints, or abnormal findings indicative of the 
presence of a posttraumatic stress disorder.  Nonetheless, in 
correspondence of September 2007, a representative of the Hope 
Cottage Pregnancy and Adoption Center indicated that the Veteran 
had undergone counseling at that facility in October and November 
1976.  While the Veteran denied any inservice sexual abuse or 
military sexual trauma during the course of VA outpatient 
treatment in October 2003, subsequent VA outpatient treatment in 
October 2004 was significant for the presence of a "positive" 
posttraumatic stress disorder screening.

The Board acknowledges that, at the time of subsequent VA 
outpatient treatment in January 2006, a posttraumatic stress 
disorder screening was reported as "negative."  However, 
approximately one year later, in January 2007, the Veteran's 
posttraumatic stress disorder screening was once again 
"positive," with her reporting a rape in service leading to a 
sexually transmitted disease (gonorrhea), which reportedly 
eventually necessitated a hysterectomy.  Significantly, in her 
claim for service connection for posttraumatic stress disorder 
received in January 2007, the Veteran described the origin of her 
posttraumatic stress disorder as "secondary to sexual trauma 
while on active duty."

The Board observes that, during the course of VA outpatient 
treatment in February 2007, the Veteran described her rape in the 
military as well as contracting a sexually-transmitted disease at 
the age of 16.  According to the Veteran, she had become 
"hardened" and mistrustful of men.

In a VA outpatient psychiatry note dated in October 2008, it was 
noted that the Veteran's record showed treatment for, among other 
things, posttraumatic stress disorder resulting from a rape in 
1974 while in service.  At that time, the Veteran complained of 
anxiety, irritability, and depression.  Mental status examination 
revealed the Veteran to be calm, cooperative, polite, and 
appreciative of care.  She made good eye contact with the 
examiner, and engaged well in discussion.  The Veteran's affect 
was pleasant, though mildly anxious and briefly irritable.  While 
her mood was somewhat improved, she continued to experience mild 
to moderate anxiety, irritability, and depression.  The pertinent 
diagnosis noted was posttraumatic stress disorder.

The Board observes that, following a Vet Center Intake Evaluation 
in December 2008, it was the opinion of the evaluator that it was 
"more likely than not" the case that the Veteran's being raped in 
the Army was a traumatizing experience which contributed to her 
diagnosis of posttraumatic stress disorder.  Moreover, following 
a VA psychological evaluation in late September 2009, the Veteran 
received a diagnosis of posttraumatic stress disorder secondary 
to military sexual trauma.  Significantly, in an addendum to that 
examination dated the following month, it was noted that, 
following a review of the Veteran's claims file, the examining 
psychologist was of the opinion that it was "at least as likely 
as not" the case that the Veteran's diagnosis of posttraumatic 
stress disorder was the result of military sexual trauma.  

The Board finds that the evidence as a whole corroborates the 
Veteran's credible description of an assault during service.  In 
the present case, the Veteran has consistently alleged that her 
current posttraumatic stress disorder is the result of a sexual 
assault (i.e., rape) which occurred early during her period of 
active military service.  See Caluza v. Brown, 7 Vet. App. 498, 
510-511 (1995) (Credibility can be generally evaluated by a 
showing of interest, bias, or inconsistent statements, and the 
demeanor of the witness, facial plausibility of the testimony, 
and the consistency of the witness testimony).  The record also 
demonstrates that the Veteran received counseling of some kind at 
a local care facility in 1976, shortly following her discharge 
from service.  Additionally, service treatment records confirm 
that the Veteran was treated for gonorrhea and in June 1976 the 
Veteran reported a history of depression or excessive worry.  
Service personnel records confirm that the Veteran was reassigned 
to finance and that her military occupational specialty changed 
from piano player to finance specialist.  This is the exact type 
of alternate source evidence that the Court found could 
corroborate the Veteran's account of the stressor incident in 
PTSD assault cases, cases in which the inservice event frequently 
is unreported. 38 C.F.R. § 3.304(f); Gallegos v. Peake, 22 Vet. 
App. 329 (2008).  Indeed, the Veteran testified in October 2010 
that she never reported the incident during service and did not 
tell a soul other than her first husband.  

Having the Veteran's report of an inservice sexual assault to be 
credible and corroborated by alternate source evidence, the 
remaining element is a link, established by medical evidence, 
between current symptomatology and the claimed inservice 
stressor.  Cohen v. Brown, 10 Vet. App. 128 (1997).  In this 
regard, the December 2008 Vet Center assessment and the September 
2009 VA outpatient treatment record clearly related the current 
PTSD to the inservice sexual assault.

Based on such findings, and the credible statements and testimony 
of the Veteran as to the stressful event in service, the Board is 
of the opinion that the Veteran's posttraumatic stress disorder 
as likely as not had its origin as the result of a sexual assault 
which occurred during her period of active military service.  
38 C.F.R. § 3.102 (2010).  Accordingly, an award of service 
connection for posttraumatic stress disorder is in order.


ORDER

The appeal as to the issues of service connection for gonorrhea, 
hormone replacement, asthma, a left knee disability, and 
headaches, as well as increased evaluations for the service-
connected residuals of an excisional scar of the right breast and 
a laceration scar of the right (major) index finger is dismissed.

Service connection for posttraumatic stress disorder is granted.


REMAND

In addition to the above, the Veteran in this case seeks service 
connection for depression and disorders of the thoracic and 
lumbar spine, as well as an increased evaluation for the service-
connected residuals of left ankle sprain.  However, a review of 
the record raises some question as to the exact nature and 
etiology of the disabilities for which service connection is 
currently being sought, as well as the current severity of the 
Veteran's service-connected left ankle disability.

As regards the Veteran's claimed depression, the Board notes that 
service treatment records show no evidence of treatment for or a 
diagnosis of depression.  However, at the time of a service 
separation examination in June 1976, the Veteran did, in fact, 
report a history of depression and/or excessive worry.  
Significantly, since the time of the Veteran's discharge from 
service, she has received diagnoses of and treatment for a major 
depressive disorder, a dysthymic disorder, and a generalized 
anxiety disorder.  While during the course of the aforementioned 
VA psychological evaluation in September 2009, the Veteran gave a 
history of depression and anxiety, no opinion was offered as to 
whether the Veteran's depression, or, for that matter, other 
psychiatric disorders, were in any way related to an incident or 
incidents of her period of active military service.  Under the 
circumstances, the Board is of the opinion that an additional VA 
examination would be appropriate prior to a final adjudication of 
the Veteran's current claim for service connection for 
depression.  

Turning to the issue of service connection for disorders of the 
thoracic and/or lumbar spine, the Board notes that, in October 
1974, during the Veteran's period of active military service, she 
received treatment for back pain of 2 1/2 weeks' duration.  The 
pertinent diagnosis noted was musculoskeletal pain.  While at the 
time of a service separation examination in June 1976, the 
Veteran's spine and musculoskeletal system were within normal 
limits, since the time of her discharge from service, the Veteran 
has received diagnoses of and treatment for degenerative 
joint/disc disease of the thoracic and lumbar spine.  Moreover, 
in correspondence of September 2003, the Veteran's private 
physician indicated that the Veteran's thoracic and lumbar spine 
findings were "consistent with old trauma."

The Board observes that, during the course of an RO hearing in 
May 2005, and once again at the time of a travel board hearing 
before the undersigned Acting Veterans Law Judge in October of 
2010, the Veteran argued that her current back disabilities were 
at least in part secondary to her service-connected left ankle 
sprain.  While in various correspondence, the Veteran has been 
furnished information regarding the requirements for an award of 
service connection on a direct basis, she has never, in fact, 
been provided the requisite information regarding secondary 
service connection, a matter clearly at issue in this case.  Nor 
has the Veteran yet been afforded a VA examination for the 
purpose of determining whether her current thoracic and lumbar 
spine disabilities are in some way related to service, or, in the 
alternative, causally related to her service-connected left ankle 
disability.  Such an examination is necessary prior to a final 
adjudication of the Veteran's claim for service connection.  See 
McLendon v. Nicholson, 20 Vet. App. 79, 84-86 (2006).

Turning to the issue of an increased evaluation for the Veteran's 
service-connected left ankle disability, the Board notes that the 
Veteran last underwent a VA examination for the purpose of 
determining the severity of that disability in June 2007, more 
than 3 1/2 years ago.  Moreover, during the course of a hearing 
before the undersigned Acting Veterans Law Judge in October 2010, 
the Veteran indicated that, since the time of the aforementioned 
examination in June 2007, her left ankle disability had become 
progressively worse.  Under the circumstances, the Board is of 
the opinion that an additional, more contemporaneous VA 
examination would be appropriate prior to a final adjudication of 
the Veteran's claim for increase.  See Snuffer v. Gober, 10 Vet. 
App. 400 (1997); Caffrey v. Brown, 6 Vet. App. 377, 381 (1994); 
Weggenmann v. Brown, 5 Vet. App. 281, 284 (1993); see also 
Proscelle v. Derwinski, 2 Vet. App. 629 (1992).

Finally, the Board notes that, in correspondence of March 2009, a 
private attorney indicated that he was representing the Veteran 
in a "Social Security disability and/or Supplemental Security 
Income claim."  Moreover, during the course of the aforementioned 
VA psychological evaluation in September 2009, it was noted that 
the Veteran was "100 percent disabled through Social Security..."  
Significantly, a review of the evidence of record discloses that 
the Veteran's claims folder does not at this time contain a copy 
of the determination granting Social Security disability 
benefits, or of the clinical records considered in reaching that 
determination.  Nor does the record reflect that VA has sought to 
obtain those records.

The Board observes that, where (as in this case) VA has actual 
notice that the appellant is receiving disability benefits from 
the Social Security Administration, and such information is 
arguably relevant, the duty to assist requires VA to obtain a 
copy of the decision and any supporting medical records upon 
which the award was based.  See Murincsak v. Derwinski, 2 Vet. 
App. 363 (1992); see also Golz v. Shinseki, 590 F.3d 1317 (Fed. 
Cir. 2010).

Accordingly, in light of the aforementioned, the case is REMANDED 
to the RO/AMC for the following actions:

1.  The RO/AMC should furnish the Veteran 
and her accredited representative copies of 
all pertinent laws and regulations 
governing the award of service connection 
on a secondary basis.  In addition, the RO 
should review the Veteran's claims file, 
and ensure that the Veteran is sent a 
corrected VCAA notice under 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) which 
advises the Veteran of the evidence and 
information necessary to prevail on his 
claim for service connection for 
disabilities of the thoracic and/or lumbar 
spine on either a direct or secondary 
basis.

2.  The RO/AMC should then contact the 
Social Security Administration with a 
request that they provide a copy of the 
decision concerning the Veteran's claim for 
disability benefits.  Any medical records 
utilized in the award of Social Security 
disability benefits should likewise be 
requested.  Once obtained, all such 
information and records should be made a 
part of the Veteran's claims folder.

3.  Any pertinent VA or other inpatient or 
outpatient treatment records, subsequent to 
October 2009, the date of the most recent 
pertinent evidence of record, should then 
be obtained and incorporated in the claims 
folder.  The Veteran should be requested to 
sign the necessary authorization for 
release of any private medical records to 
the VA.  All attempts to procure such 
records should be documented in the file.  
If the RO/AMC cannot obtain records 
identified by the Veteran, a notation to 
that effect should be included in the 
claims file.  In addition, the Veteran and 
her representative should be informed of 
any such problem.

4.  After any additional records received 
in remand directives 1-3 have been 
associated with the claims file, the 
Veteran should be afforded a VA psychiatric 
examination in order to more accurately 
determine the exact nature and etiology of 
the Veteran's depression.  The RO is 
advised that the Veteran must be given 
adequate notice of the date and place of 
any requested examination(s), and a copy of 
all such notification(s) must be associated 
with the claims file.  

All pertinent symptomatology and findings 
should be reported in detail, and all 
appropriate studies should be performed.

Following completion of the psychiatric 
examination, the examiner should 
specifically comment as to whether the 
Veteran currently suffers from a chronic, 
clinically-identifiable acquired 
psychiatric disorder (other than the now 
service-connected posttraumatic stress 
disorder), and, if so, whether that 
disability at least as likely as not (a 50% 
probability or more) had its origin during 
the Veteran's period of active military 
service.  

All information and opinions, when 
obtained, should be made a part of the 
Veteran's claims folder.  Moreover, a 
complete rationale must be provided for 
any opinion offered.  The claims folder 
and a separate copy of this REMAND must 
be made available to and reviewed by 
the examiners prior to completion of 
the examinations.  A notation to the 
effect that this record review has 
taken place must be included in the 
examination report.  

5.  After any additional records received 
in remand directives 1-3 have been 
associated with the claims file, the 
Veteran should be afforded a VA orthopedic 
examination in order to more accurately 
determine the exact nature and etiology of 
the Veteran's claimed thoracic and lumbar 
spine disabilities.  The RO is advised that 
the Veteran must be given adequate notice 
of the date and place of any requested 
examination(s), and a copy of all such 
notification(s) must be associated with the 
claims file.  

All pertinent symptomatology and findings 
should be reported in detail, and all 
appropriate studies should be performed.  
Following completion of the orthopedic 
examination, the examiner shoulder 
specifically comment as to the following:

(a) whether the Veteran currently suffers 
from a chronic clinically-identifiable 
disorder of the thoracic and/or lumbar 
spine, 

(b) whether any diagnosed disability at 
least as likely as not (a 50% probability 
or more) had its origin during the 
Veteran's period of active military 
service, 

(c) whether any diagnosed disability is at 
least as likely as not (a 50% probability 
or more) proximately due to, the result of, 
or aggravated by the Veteran's service-
connected left ankle disability.

All information and opinions, when 
obtained, should be made a part of the 
Veteran's claims folder.  Moreover, a 
complete rationale must be provided for 
any opinion offered.  The claims folder 
and a separate copy of this REMAND must 
be made available to and reviewed by 
the examiners prior to completion of 
the examinations.  A notation to the 
effect that this record review has 
taken place must be included in the 
examination report.  

6.  After any additional records received 
in remand directives 1-3 have been 
associated with the claims file, the 
Veteran should then be afforded an 
additional VA orthopedic examinations in 
order to more accurately determine the 
current severity of her service-connected 
left ankle sprain.  The RO is advised that 
the Veteran must be given adequate notice 
of the date and place of any requested 
examination(s), and a copy of all such 
notification(s) must be associated with the 
claims file.  

All pertinent symptomatology and findings 
should be reported in detail, and all 
appropriate studies should be performed.  
The examiner should specifically comment 
regarding the severity of the Veteran's 
service-connected left ankle disability, to 
include any limitation of motion, as well 
as functional loss associated with pain, 
weakened movement, excess fatigability, 
incoordination, swelling, and deformity or 
atrophy of disuse.  The examiner should 
also discuss factors associated with 
disability, such as objective indications 
of pain or pressure on manipulation.  In 
addition, the examiner should inquire as to 
whether the Veteran experiences flare-ups 
associated with her service-connected left 
ankle disability.  To the extent possible, 
any additional functional loss or 
limitation of motion attributable to such 
flare-ups should be described.

All information and opinions, when 
obtained, should be made a part of the 
Veteran's claims folder.  Moreover, a 
complete rationale must be provided for 
any opinion offered.  The claims folder 
and a separate copy of this REMAND must 
be made available to and reviewed by 
the examiners prior to completion of 
the examinations.  A notation to the 
effect that this record review has 
taken place must be included in the 
examination report.  

7.  When the development requested has been 
completed, the claim should again be 
reviewed by the RO on the basis of the 
additional evidence. If the benefits sought 
are not granted, the Veteran and his 
representative should be furnished a 
Supplemental Statement of the Case, and be 
afforded a reasonable opportunity to 
respond.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See The 
Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 707(a), 
(b), 117 Stat. 2651 (2003) (to be codified at 38 U.S.C. §§ 5109B, 
7112).



	                     
______________________________________________
	H. SEESEL
	Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


